                          UNITED STATES DISTRICT COURT
                      FOR THE MIDDLE DISTRICT OF TENNESSEE
                               NASHVILLE DIVISION

THE LAMPO GROUP, LLC d/b/a                 )
RAMSEY SOLUTIONS,                          )
a Tennessee Limited Liability Company,     )
                                           )
       Plaintiff,                          )
                                           )
vv..                                       )                  Case No. 3:20-cv-00641
                                           )                  Judge Aleta A. Trauger
 MARRIOTT HOTEL SERVICES, INC.,            )
 a Delaware Corporation; and               )
 MARRIOTT INTERNATIONAL, INC.,             )
 a Delaware Corporation,                   )
                                           )
       Defendants.                         )
 __________________________________________)
 MARRIOTT HOTEL SERVICES, INC.,            )
 a Delaware Corporation,                   )
                                           )
       Counter-Plaintiff,                  )
                                           )
vv..                                       )
                                           )
 THE LAMPO GROUP, LLC d/b/a                )
RAMSEY SOLUTIONS,                          )
 a Tennessee Limited Liability Company,    )
                                           )
       Counter-Defendant.                  )

               AGREED ORDER OF DISMISSAL WITHOUT PREJUDICE

       This cause came before the Court, on the Joint Stipulation of Dismissal of Defendant

                             (“the Stipulation”)
Marriott International, Inc. ("the Stipulation") of the Parties, dated October 12, 2020, and the Court

having reviewed the Stipulation and being otherwise fully advised in the premises, does Order and

Adjudge as follows:




    Case }3:20-cv-00641
{02124437.1                  Document 29-1 Filed 10/12/20 Page 1 of 2 PageID #: 381
       1.      That the Stipulation be and the same is hereby approved, adopted, and ratified as

an Order of this Court.

       2.      All counts contained in Plaintiffs
                                       Plaintiff’s First Amended Complaint for Damages against

Defendant Marriott International, Inc. are dismissed without prejudice. Each party is responsible

for its own costs, including attorneys'
                             attorneys’ fees. All counts against Defendant/Counterclaimant,

Marriott Hotel Services, Inc. remain unchanged.

       DATED THIS _____ day of October, 2020.



                                            __________________________
                                            Hon. Aleta A. Trauger




    Case}}3:20-cv-00641
{02124437.1                Document 29-1 Filed 10/12/20 Page 2 of 2 PageID #: 382
